NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50044

                Plaintiff-Appellee,             D.C. No. 3:08-cr-04127-WQH

 v.
                                                MEMORANDUM *
CARLOS U. LOBO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Carlos U. Lobo appeals from the district court’s judgment and challenges the

12-month consecutive sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lobo contends that the district court procedurally erred by failing to explain

adequately why it rejected his mitigating arguments. The district court did not

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
plainly err. See United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010). The record reflects that the district court considered Lobo’s mitigating

arguments, but concluded that a consecutive sentence was warranted in light of the

need to sanction Lobo’s breach of the district court’s trust and Lobo’s history and

characteristics. This explanation was sufficient. See United States v. Carty, 520
F.3d 984, 992 (9th Cir. 2008) (en banc). Moreover, Lobo has not shown a

reasonable probability that the sentence would have been different if the district

court had provided further explanation. See United States v. Dallman, 533 F.3d
755, 762 (9th Cir. 2008).

      AFFIRMED.




                                          2                                   17-50044